United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3122
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Cedric D. Reynolds

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 24, 2018
                                Filed: May 30, 2018
                                   [Unpublished]
                                   ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Cedric Reynolds directly appeals after he pleaded guilty to drug and firearm
charges, pursuant to a plea agreement that contained an appeal waiver, and the district
court1 imposed a prison term below the calculated Guidelines range. His counsel has
moved for leave to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), acknowledging the appeal waiver, and arguing that the sentence is
substantively unreasonable.

       We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                        ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-